Lairy, J.
The only error assigned in this case which is stated as being relied on by appellants in their brief, is the action of the trial court in overruling their motion for a new trial. The only statutory grounds alleged in this motion relate to the sufficiency of the evidence to sustain the findings of the court. As there was some evidence to sustain these findings on every material issue the position of appellants is not well taken. Judgment affirmed.
Note. — Reported in 111 N. E. 614. See, also 4 C. J. 877; 3 Cyc 360.